Case: 3:19-cv-00119-bbc Document #: 42 Filed: 03/05/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

PER ATNIIRRI TRRRIR RRR REE RIL IEEE CSIC

 

JAMES R. WASHINGTON,
Petitioner,

-vs- W.D. Wis. §2254 #19-cv-119- “bbe 5
7th Cir. Appeal No.
SUE NOVAK, Warden
[E.R-C. P., Rule #25(d)
Substituted Party/Warden:
LARRY FUCHS, CCI Warden];

Respondent.

Pete tele ete RR IIE EEE LOE EE EEE RESEND

 

NOTICE OF APPEAL

Petete dete delete Ree te TON TERI OE EEE EEE IEEE EEE EEE AALS NE

 

Notice is hereby given that James R. Washinton [DOC #301901],
pro se [in Forma Pauperis],,Petitioner in the above named Federal
28 U.S.C. $2254 Petition For Writ Of Habeas Corpus Relief, hereby
Appeal to the United States Court Of Appeals for the Seventh Cir-
cuit, from the February 11, 2021 [Order] filed by the District
Court, wherein the Honorable Barbara 8B. Crabb, presiding District
Court Judge for the United States District Court for the Western
District of Wisconsin. Denied [Petitioner] Habeas Corpus Relief
Sought on all Ground(s) submitted within the §2254 Petition,
asserting: 1.] Denial Of New Trial Based On Recantation Of The
States’ Star Witness Trial Testimony, was Not Unreasonable; 2.]
Trial Counsel [Abandonment] Of The Agreed To, And Prepared [Alibi]
Defense Without Galling A [Single] Witness, And Confessing That
He Was Still Suffering Too Much Grief From His Fathers Passing To
Be Ready, "To Proceed To Trial Of This Four(4) Count Homicide Case"
Was Either Not “Unreasonable” and/or Procedurally Defaulted By The
Wisconsin Court Of Appeals, District I., Applying The Regularly

-i-
Case: 3:19-cv-00119-bbc Document #: 42 Filed: 03/05/21 Page 2 of 3

Followed ["Clearly Stronger Than] Review Only For Claim(s) and
Issue(s) Thereof Not Raised During The $974.02 Wisconsin First
Appeal Of Right, Circuit Court Required ‘Correlated" Evidentiary
Motion Development Requirement for §809.30 Appellate Rule Review
jurisdiction Exercise. 3.] Petitioners’ submitted [Cause And Pre~
judice] Showing to the State $974.06 Wis. Stats., Collateral Post-
Conviction Review undertaking, thereon, was Not Addressed By This
District Court; nor 4.] The Denial By Prison Staff Loss Of Pro Se
[Reply Brief] Filing, That Prisoners’ Are Mandated To Place With
Prison Staff For E-Filing To The Clerk Of Courts Office, Issue
Addressed. Finally, the Assertion Of District Court Judge, Barbara
B. Crabb, that No Honest Federal Court Judge could disagree with
Her Conclusion Reached Here, Her Refusal To Apply The “Contrary
To" Test Review To The Ineffective Assistance Of Trial Counsel
Claim Issues, That First Appeal Of Right Refused To Raise In The
§974.02 Wis. Stats., Motion, Or "Procedural Defauit" [Cause And
Prejudice} Issue Refusal To Address. All Require The Issuance Of
Appellate Review, In Light That Judge Crabb Is Reversed Two To
Three Times Every Year, In Her §2254 and/or §1983 Civil Action(s)
Judgment Issuance Undertakings. To Prevent A Miscarriage Of Justice
In this Case entitled meaningful §2254 Review actuality; Slack v.
McDaniel, 529 U.S. 473, 484 (2000). I.e., Jennings v. Woodford,
290 F.3d 1006, 1011 (9th Cir. 2002)("The substantial showing stand~
ard required for a COA is “relatively low." Citing Slack v. McDan-
del"); (Attachment - #1).

Here, the Honorable Barbara B. Crabb on February 11, 2021 also
filed the necessary Judgment In A §2254 Case, thereby Dismissing
this case (Attachment ~ #2). Hereby, under 28 U.S.C. §1291 Appel-
late Jurisdiction is Granted this United States Court Of Appeals

~2=
Case: 3:19-cv-00119-bbc Document #: 42 Filed: 03/05/21. Page 3 of 3

For The Seventh Circuit to adjudicate the Merit(s) of this §2254
Action, and to determine whather or not the (Gause And Prejudice]
Demonstration Warrants the Exercise of the District Courts Review
allowance over the declared [Procedural Defaulted] Sixth Amend-
ment Claim and Issue(s) thereof of Trial Counsel [Abandonment ]
based upon Mental Break-Down Sufferage brought on by the Death
of His Father, while preparing for Trial on Four(4) Counts of
First Degree Homicide, and its Extremely High Profile Within'
the City Of Milwaukee, Wisconsin during that time. As well the
Jurisdiction to Issue a Certificate Of Appealability Necessary
for this Court of Appeals for the Seventh Circuit, To exercise
its appellate Review authority hereover, especially in light of
the material actuality that this case [Defense] situation is a
cause of the actuality of a Miscarriage Of Justice..

Dated this 05th day of March, 2021. Portage; Wisconsin.

Petitioner James R. Washington [poCc: #301901-A], with the
Inmate~To-Inmate Legal Assistance Of Prisoner Legal Aid, Oscar B.
McMillian [DOC: #042747-A], does forward this [Notice Of Appeal],
Pursuant To F.R.A.P., Rule #4(a)(1) and Rule #3(a)(1) Time Limit
herefore to the Clerk Of Courts Office, within its necessary Rule
#3(¢)(1)(B) Contents required submission, and F.R.C.P., Rule #3

(4) Liberal Construction allowance of Pro Se [Prisoner] Filings.

 

Dated this 05th day of March , 2021 .Portage;Wisconsin

 
   

CSlumbia Correctional Inst
Portage;Wisconsin 53901-0%Q
